Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 
Rejoinder
Claims 22, 23, 26-31 and 33-36 to the elected invention are allowable.  The restriction requirement between Groups I and II and among Species A to E, as set forth in the Office action mailed on 3/1/2021, has been reconsidered in view of the allowability of claims to the elected invention.  The restriction requirement between Groups I and II and among species A to E, as set forth in the Office action mailed on 3/1/2021, is hereby withdrawn and claims 1-14, 18-21, 24 and 25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman P. Soloway on June 1, 2022.
The application has been amended as follows: 
In the claims:
	Claim 14 has been amended as follows:
Claim 14 (currently amended):   The pressure roll according to claim 1, wherein directly adjacent discs block or close the slot in the axial direction to stop the coupling element from sliding out of engagement with the interior part of the respective disc in the axial direction.

	In claim 22, line 1, --in a pressing direction-- has been inserted after “drum” (before the comma).



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Elected claims 22, 23, 26-31 and 33-36 as amended are allowable over the closet prior art for substantially the reasons set forth by applicant in the remarks accompanying the 4/27/2022 amendment, the following added primarily for emphasis.  In particular, among the closest prior art, previously applied Iyanagi (US 2017/0087785) teaches a multi-disc pressure roll with fixing the moving member 15 to the interior part of the respective disc but does not teach mounting the moving member in a slot or the manner of assembly of the discs on the shaft.  CN 203141856U is directed to a similar pressure roll with discs and interior pistons controlling motion of the discs used to press a tire layer in tire building and indicates that the piston rod (50/150) can suitably either abut the interior part of the disc (Fig. 2A-2D) or can be inserted in a slot (Figs. 3A-3C; paragraph spanning pages 6-7 of translation).  CN ‘856 does not however teach or render obvious providing a slot that extends from side to side completely through the interior part of the disc as claimed.  Further, as noted in the last office action, although CN ‘856 does not illustrate the disc in a cross section containing the roll axis, it would appear from the description as a whole that the slot is a hole rather than a slot that extends from side to side completely through the interior part of the disc, note also being taken of very similar US Patent to De Graaf et al. (US 6,105,648) where a very similar slot is shown in both cross sections (Figs. 2-3) to be a hole rather than a slot extending completely through the disc from side to side.  None of the closest prior art, then, would teach or render obvious a method as defined in the elected claims.  Further, with the allowance of generic claim 22, previously withdrawn dependent species claims 24 and 25 have been rejoined and are allowable for the same reasons.  Further, previously non-elected claims 1-14 and 18-21 to a pressure roll for pressing a tire layer on a tire building drum include the same limitations with respect to the specifics of the pressure roll as allowable elected claim 22 and are likewise allowable over the closest prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
June 1, 2022